Citation Nr: 0827385	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  05-27 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Entitlement to service connection for a lumbar spine 
disability.

3.  Entitlement to service connection for a cervical spine 
disability.

4.  Entitlement to service connection for multiple joint 
pain, to include degenerative changes.

5.  Entitlement to service connection for 
diverticulitis/diverticolosis.

6.  Entitlement to service connection for glucose deficiency.

7.  Entitlement to service connection for liver disease.

8.  Entitlement to service connection for depression.

9.  Entitlement to service connection for a heart disorder.

10.  Entitlement to service connection for obesity. 

REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESSES AT HEARINGS ON APPEAL

Appellant and RLP

ATTORNEY FOR THE BOARD

A. A. Booher, Counsel

INTRODUCTION

The veteran had active service from July 1954 to July 1962.  
He was born in 1936.

This appeal to the Board of Veterans' Appeals (Board) is from 
actions taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO) in September 2004, November 2005, 
and May 2006.

The veteran and RLP testified at a hearing at the VARO in 
June 2005.  In January 2007, he testified before the 
undersigned Veterans Law Judge at a Travel Board hearing held 
at the RO.  Transcripts are of record.

In a decision in August 2007, the Board denied reopening of 
claims for service connection for Wolf-Parkinson-White (WPW) 
Syndrome and deviated nasal septum; and denied service 
connection for hearing loss disability and tinnitus.  The 
Board reopened the claims relating to remaining issues as 
shown on the first page of the present decision, and remanded 
those issues for development and consideration on the 
substantive merits. 



FINDINGS OF FACT

1.  All notification and development action needed to 
equitably adjudicate the veteran's appeal has now been 
obtained.

2.  The competent and probative evidence does not show that 
the veteran developed diabetes mellitus, a chronic lumbar or 
cervical spine disability, multiple joint pain to include 
degenerative changes, diverticulitis (if any) or 
diverticolosis, glucose deficiency, chronic liver disease, 
depression, a heart disorder, or obesity in service or in any 
way associated with anything of service origin or in any way 
causally related to any incident or exposure in service. 

3.  Pre-service rheumatic fever and associated heart 
problems, if any, were self-limiting in childhood, without 
residuals thereafter including at entrance into service, and 
such symptoms did not increase in any manner in, or due to, 
service.

4.  The record contains no competent evidence of significant 
organic heart, arthritic, or diabetic problems for many years 
after the veteran left service.  



CONCLUSION OF LAW

Neither diabetes mellitus, a lumbar spine disability, a 
cervical spine disability, multiple joint pain to include 
degenerative changes, diverticulitis/diverticolosis, glucose 
deficiency, liver disease, depression, a heart disorder and 
obesity was incurred in or aggravated by service, and 
incurrence or aggravation in servive may not be presumed.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 1154, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the various aspects of the claims have been 
pending for some time.  Preliminary duties with regard to 
VCAA notification were accomplished by letters, SOCs, SSOCs, 
and actions by the VARO and the Board ensued, all of which 
included notice as to the VCAA and component parts thereof.  
The Board finds that the aggregate communications addressed 
required notice of the pivotal elements of his claim and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006).  Any 
defect with respect to timing was harmless error.  See 
Mayfield, supra.  He was advised of his opportunities to 
submit additional evidence, after which additional data was 
obtained and entered into the record.  The purpose behind the 
notice requirement has been satisfied, because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.   

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
Neither the veteran nor his representative has suggested in 
any way that there is any prejudice due to a lack of proper 
VA notice or assistance.  

Development has taken place in this case, and in the 
aggregate, the veteran and his representative have 
demonstrated actual knowledge of and have acted on the 
information and evidence necessary to substantiate the 
pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 
23, 30 (2007) (Court was convinced that appellant and 
representative had demonstrated actual knowledge of the 
information and evidence necessary to establish the claim) 
and related notification requirements have been fulfilled.  
Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in again remanding this 
matter for yet more development as to the issue.  That action 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the veteran.  The 
Court has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994). 

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  In this instance, the 
evidence is contained in multiple volumes housed in a large 
box; and although all the evidence has been reviewed, only 
that pertinent to the remaining appellate issues will be 
delineated below.

II.  Applicable Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, certain diseases, such as diabetes mellitus, 
arthritis, or organic heart disorders, may be subject to 
service connection based on presumed incurrence in service if 
manifested to a compensable degree within one year 
immediately subsequent to service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may also be established for 
disability which is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a); see 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Any 
increase in severity of a non-service-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the non-service-connected condition, will be 
service connected.  However, VA will not concede that a non-
service-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the non-service-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the non-service-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities 
(38 C.F.R. part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.  38 C.F.R. § 3.310(b).  

The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra.  71 Fed. Reg. 
52,744 (Sept. 7, 2006) (now codified at 38 C.F.R. § 3.310(b) 
(2007)).  To whatever extent the revised regulation may be 
more restrictive than the previous one, the Board will afford 
the veteran review under both the old and new versions.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this appeal, effective from May 4, 2005.  The 
amended regulation requires that VA, rather than the 
claimant, bear the burden of proving that the disability at 
issue pre-existed entry into service, and that the disability 
was not aggravated by service, before the presumption of 
soundness on entrance into active service may be rebutted.

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

In general, congenital or developmental defects as such are 
not diseases or injuries within the meaning of the applicable 
legislation and are not subject to service connection.  38 
C.F.R. §§ 3.303(c), 4.9.   See Winn v. Brown, 8 Vet. App. 
510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 
1997), and cases cited therein.  See also VAOPGCPREC 82- 90.  
However, the VA General Counsel has further noted that if, 
during service, superimposed disease or injury occurs, 
service connection may be warranted for the resultant 
disability.  See also Jensen v. Brown, 4 Vet. App. 304, 306-
307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 
(1991)..

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and must cite to competent evidence of record 
to support such conclusions.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  Moreover, the Federal Circuit has recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

A valid nexus opinion is based on the history as provided by 
the veteran and a review of the veteran's claims file.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (Board is not bound to 
accept physician's opinion when it is based exclusively upon 
recitations of claimant).  In Kowalski v. Nicholson, 19 Vet. 
App. 171, 179 (2005), the Court, citing its decisions in 
Swann and Reonal, reaffirmed that in evaluating medical 
opinion evidence, the Board may reject a medical opinion 
which is based upon facts provided by the veteran which have 
been found to be inaccurate, or because other facts present 
in the record contradict the facts provided by the veteran 
which formed the basis for the opinion.  The Board may not, 
however, simply disregard a medical opinion solely on the 
rationale that the medical opinion was based upon a history 
given by the veteran. 

Here, in some instances, the pertinent history reported by 
the veteran on examination is not contradicted by the record, 
albeit he seeks to draw a different ultimate conclusion based 
thereon; therefore, the examiner's opinion is competent 
evidence.  Kowalski, supra; Coburn v. Nicholson, 19 Vet. App. 
427, 432 (2006) (reliance on veteran's statement renders a 
medical report incredible only if the Board rejects the 
statement of the veteran).

Where the record contains both positive and negative evidence 
including addressing whether the veteran's claimed condition 
is related to military service, it is the responsibility of 
the Board to weigh the evidence, including the medical 
evidence, and determine where to give credit and where to 
withhold the same and, in so doing, the Board may accept one 
medical opinion and reject others.  Evans v. West, 12 Vet. 
App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429 
(1995).  The Board is mindful that it must have plausible 
reasons, based upon medical evidence in the record, for 
favoring one medical opinion over another.  Evans v. West, 
supra; see also Rucker, supra, citing Colvin, supra.  Thus, 
the weight to be accorded the various items of evidence in 
this case must be determined by the quality of the evidence, 
and not necessarily by its quantity or source.

Service connection may not be based on a resort to 
speculation or even remote possibility.  38 C.F.R. § 3.102.  
See Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis 
that appellant was "possibly" suffering from claimed 
disorder deemed speculative); Bloom v. West, 12 Vet. App. 
185, 186-87 (1999) (treating physician's opinion that 
veteran's time as a prisoner of war "could" have 
precipitated the initial development of his claimed condition 
found too speculative); Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (physician's statement that the veteran may have been 
having some symptoms of disability for many years prior to 
the date of diagnosis deemed speculative); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to 
the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by a 
particular exposure is insufficient to establish service 
connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(medical evidence which merely indicates that the alleged 
disorder "may or may not" exist or "may or may not" be 
related to service, is too speculative to establish the 
presence of the claimed disorder or any such relationship).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

Similarly, it is well established that while someone who is a 
layperson is not considered capable of opining on matters 
requiring medical knowledge, they are permitted to provide 
observations.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu, supra.  Lay 
statements may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  

The Board has reviewed all the evidence in the appellant's 
claims file.  Although there is an obligation to provide 
adequate reasons or bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

III.  Factual Background

On the veteran's entrance examination in July 1954 and on an 
altitude chamber examination in September 1954, it was noted 
that he had had rheumatic fever as a young child which had 
been treated with bed rest and from which he had had a 
compete recovery without complications or sequelae or 
recurrences.  His electrocardiograms (ECG)s were noted to 
have always remained normal.  On examination, his heart 
sounds were normal, blood pressure readings were within 
normal range; ECG was normal and there were no noted murmurs 
or other abnormalities.  There were no other abnormalities or 
pertinent historical notations made on those examinations.  
In-service ECG was also normal.

Service treatment records show a few brief episodes of a sore 
or pulled muscle or strain, including in his right shoulder 
and upper back, without chronic residuals; laboratory testing 
did not confirm any of the claimed systemic disabilities.  He 
had one or more bouts of acute "pleurisy" which cleared 
without residuals or complications.  Various X-ray reports 
and KUB studies (after an episode of right upper quadrant 
pain, felt to be gastroenterteritis) were negative except for 
a single finding in May 1957 when an incidental finding was 
made of a small area of ossification in the soft tissues 
adjacent to the right greater trochanter of the left femur.  
On an examination in May 1962, he complained of a week-long 
aching in his right knee when the leg was flexed for a 
prolonged period of time.  Examination of the right knee was 
specifically found to be normal.
 
The veteran's 201 personnel file reflects that he received 
various specified training opportunities towards the 
objectives of aero medical apprentice (Altitude Chamber 
Technician) and Physiological Training Technician.  An AF 
Form 626 form shows his having ejection seat training and 
tour of the School of Aviation Medicine had been authorized 
in September 1959.

The veteran filed his initial VA claim in 1991 at which time 
he argued that his in-service experiences caused subsequent 
problems including working in the altitude chamber(s).

The veteran submitted private treatment records, all of which 
are in the file.  In summary, it appears that he was seen by 
the care-giver in 1984 for obesity and minimal hypertrophic 
degenerative changes in the lunbosacral spine with X-rays of 
the right knee being then normal.  He had complained of 
multiple joint pains without back injury except having been 
kicked by a horse as a child; he had recently worked for 4 
years as a policeman and then in corrections as a prison 
guard.  A preliminary diagnosis was made of probable 
degenerative arthritis, spine, arthritis right knee; he had 
bilateral knee crepitus.  Weight loss was recommended (he 
then weighed 252; in April 1985 he weighed 248 pounds, and 
blood pressure was 120/90).  He said he had had no other 
significant health problems although on one prior occasion, 
he had had sciatica for which he was given Motrin and his 
blood pressure became high.  He had slightly elevated SGPT 
(49 U/L with normal being up to 38) in October 1986.  Records 
show that he had flare-ups of arthritis particularly in the 
back and acute episodes of gastroenteritis in the mid-1980's 
with work excuses noted.  On one occasion in November 1985, 
after lifting a turkey he had lumbar strain in addition to 
his arthritis history.  In December 1985, he was noted to 
have ongoing back problems, would be working for two more 
weeks and then going on permanent disability; he weighed 285.

Right humerus degenerative changes were shown on X-rays in 
1988.  He said he was now having symptoms in many joints, and 
was concerned about the possibility of Lyme Disease as he had 
had multiple tick bites before he moved West.  Another 
notation in October 1988 was that he had had several 
accidents as a law enforcement officer, including a serious 
rollover a year before with right shoulder problems.  It was 
opined that he had obesity, osteoarthritis, and left upper 
quadrant pain, possibly secondary to a muscle tear.

An upper gastrointestinal test and KUB scan in 1988 showed 
"presbyesophagus" (sic) which was said to be unusual for 
someone his age.  Cardiac study in 1989 after complaints of 
arrhythmia (which he said started in 1950 which would have 
been 4 years before entering service) was normal, with a 
normal left ventricle except for what was felt to be possibly 
hypokinesis in motion.  He had an umbilical hernia repair in 
May 1989.  A cardiac consultation in September 1989 is of 
record at which time he gave an extensive history including 
purported exposure to chlorethyline and a "problem with his 
liver" when he worked at Republic Airlines.  He said he no 
loner drank but had abused alcohol until 1982.

After he complained of persistent abdominal pain, an 
abdominal CAT scan in 1990 was normal, but an irregularity of 
the distal esophagus of unknown cause was shown in December 
1990.  He had had left knee problems in February 1990 which 
were said to be aggravated by his weight of 279 pounds but 
which he said had been over 300 over the holidays.  In mid-
1990 he had a ganglion cyst removed from one finger and later 
that year he injured a thumb.  In late 1990, he had some 
atypical chest symptoms which were felt to be probably not 
cardiac in origin.

Mild diverticulosis was diagnosed in February 1991.  After 
complaining of chest pain for one month and noting the WPW 
history, imaging in January 1991 showed an enlarged left 
ventricle with ischemia in the septum and inferoposteror 
walls.  Some slight blood pressure elevations were recorded 
in early 1991.  In January 1991 he complained of epigastric 
tenderness.  

On VA examination in October 1991, the veteran reported 
having worked with an aviation company after service, and 
then as a policeman and correctional officer until retirement 
in 1985.  He said that during his service he had worked in 
Physiological Training units in various service hospitals 
handling hazardous materials; and was required to work in the 
low pressure chamber during simulated flights during which 
time he indicated he had regularly experienced rapid 
decompression and occasional hypoxia due to the lack of 
oxygen, or the "bends".  He alleged that as a result, his 
blood tests were irregular and he had enzyme and liver 
function problems.  He reported having been seen since 1980 
at two care-giver facilities, including for arthritis.  

On examination, he said that over the past year he had 
developed gastrointestinal symptoms which on X-ray had been 
identified as diverticulitis of the large colon.  For the 
past 10 years, he had been morbidly obese.  Three years 
before he had developed tachycardia and WPW had been 
diagnosed.  He said that he had had spine pain for 30 years 
which now required that he use a cane.  He did not use 
medications because of the secondary gastrointestinal 
symptoms but he said the pain was constant in the lumbar and 
cervical spine areas and he had been told it was 
osteoarthritis.  He also reported that he had found to have 
G6PD deficiency which he said was diagnosed in 1962; and 
three years before, he was found to have liver disease which 
had been attributed to exposure to toxic chemicals.   He said 
that in service, he began to have trouble performing PT in 
about 1960 with minor pain in his neck and an occasional loss 
of feeling in his fingertips for which he received no 
treatment.  He said that from 1960-1961, he experienced 
swelling of his hands during parades and inspections.  After 
leaving service, he started having abdominal pain that felt 
like a heart attack.  He saw a physician in 1964 or 1965 but 
nothing conclusive was established.  In 1968, he experienced 
arthritis in his feet which was so severe that he had to stay 
away from work for about 6 weeks and for which he was treated 
by police surgeons and returned to work.  His arthritis 
increased to such a level in 1979 that he was placed on 
limited duty until he retired from police work in 1980.  He 
moved to Arizona, and got a job in corrections and worked 
until he could no longer do so due to his arthritis which was 
in his back and then all his other joints.

The VA examiner concluded that he had diverticulitis by 
history; morbid obesity; WPW syndrome by history; 
degenerative joint disease of the cervical and lumbar spine; 
and G6PD by history.  He showed no stigmata of liver disease.  
He was noted to complain of pain all over his body but his 
peripheral joints showed no heat, redness, swelling or other 
deformity and the only demonstrated limitation of motion was 
in the right shoulder.  X-rays showed minimal degenerative 
arthrosis in the mid and lower cervical spine; minimal 
degenerative arthrosis of the lumbar spine; and a normal 
right shoulder joint.  Laboratory findings are in the file 
and show no significant abnormalities.

His claim for service connection for various disabilities, 
many herein concerned, was denied in December 1991.

A copy of a SSA decision in 1993 finding the veteran disabled 
from 1988 is of record.  Later SSA documents are also of 
record.

He thereafter submitted copies of many of the records 
previously in the file.  Additional private treatment records 
showed a history of diverticulosis in 1991 and a finding of 
mild diverticulosis in August 1994.  He was seen for cough 
and reactive airways disease, felt to be probably bronchitis, 
starting in early January 1993.  He had ongoing episodes of 
back and neck pain felt to be due to arthritis.  When seen in 
1996, he was diagnosed with obesity; history of WPW; chronic 
left chest pain of probable muscular origin; chronic low back 
pain; benign prostatic hypertrophy; and varicosities with 
some stasis to the lower extremity.  Blood glucose levels 
were shown to be elevated in 1998.   The diagnosis of 
diverticulosis was added to the 1996 list in 1998; the 
diagnoses of diabetes mellitus, type II and osteoarthritis of 
the right knee were added in early 1999; diagnoses of 
noninsulin dependent diabetes mellitus (NIDDM) with 
onychomysosis and a small avulsion fracture of the styloid 
process were added in May 1999; and changed to IDDM in August 
1999.  

A VA Form 21-4138 was received from a service comrade in 1999 
to the effect that the veteran had been in aviation 
physiological training and had been ejected on numerous 
occasions and now had spinal arthritis which was getting 
worse.

Another statement was received in early 2000 from another 
service comrade, RJP, relating to their mutual experiences in 
high altitude flying.  He noted that they had stayed in touch 
since then, and he had noted the veteran's deterioration in 
motor skills and associated physical mobility.

A statement, dated in December 2001, was received from DW, 
M.D., who had treated the veteran for osteoarthritis of his 
knees, hips, and shoulders for the past
2-3 years.  Dr. W noted that the veteran had reported being 
exposed in service to decompression chamber and training with 
ejection seats, and that articles in literature showed a 
possible cause for osteoarthritis due to repetitive exposure 
to these two sources.

In A VA Form 21-4138 filed in June 2003, the veteran claimed 
that his diabetes was a result of reputed in-service exposure 
to Tricreysl "Phospate" which had been used as a lubricant 
in the vacuum pumps in the altitude chambers.

Another statement was received from his service comrade, RJP, 
confirming their mutual experiences, and attaching a letter 
to him from his own physician, RAH, M.D., reflecting Mr. P's 
own enhanced degree of disability due to the deleterious 
effects of compression exposures including several purported 
cases of altitude-induced "bends".

A statement was received from CSA-V, M.D., dated in February 
2004, to the effect that the veteran had been their patient 
since 1988.  He had an occupational history of military 
service with jumps, exposure to noise and exposure to 
trichloroethane as well as NY Police and AZ State Corrections 
work.  Dr. A-V noted that the veteran understood that his 
military exposure could have led to some of his problems 
including involving his spine and diabetes absent a family 
history of same.

The veteran submitted copies of extensive treatise materials 
with regard to possible residuals including from exposure to 
chemicals and compression injuries/illnesses, etc.  This is 
all of record and has been reviewed en toto.

Extensive VA clinical records and associated private 
treatment records are in the file and have been reviewed.  
Various diagnoses included myocardial infarction in the Fall 
of 2004; and coronary artery disease (CAD) and a history of 
congestive heart failure with a permanent pacemaker, 
hypertension and other heart findings and symptoms including 
syncope; diabetes mellitus; history of sleep apnea; corrected 
chronic renal insufficiency; bilateral knee arthritis.  One 
notation on admission in October 2004 was that the veteran 
said he had a history of elevated liver function tests which 
he said was due to chemical exposure.  In April 2006, he was 
noted to have diabetic neuropathy as well as right foot 
problems, part of which he said had started with a motor 
vehicle accident after which he had developed a varus tilt to 
the right lower extremity.  In late 2006, he was noted to 
have uric acid kidney stones.  In June 2007, underwent a left 
total knee replacement.  It was noted that he had a family 
history of diabetes in his grandmother.  Clinical records 
show periodic problems with diabetes control for which 
adjustments were made.

The veteran and RLP testified at a hearing at the VARO in 
June 2005; and again in January 2007, the veteran testified 
before the undersigned Veterans Law Judge on Travel Board.  
He indicated it is his belief that his exposures and 
experiences in service led to his various ailments, and this 
had all caused him to be depressed and to have other 
difficulties, to include obesity.

After the Board denied several of his claims, and found that 
there had been reopening of many of the issues herein 
claimed, the Board remanded the case for medical expert 
evaluations.  Specifically, the Board asked that the 
following be undertaken:

1.  Afford the veteran an examination, to include, 
but not limited to, endocrinology, orthopedic, and 
gastrointestinal evaluation, in order to ascertain 
the etiology of his diabetes mellitus, lumbar spine 
disability, cervical spine disability, multiple 
joint pain, to include degenerative changes, 
diverticulitis, glucose deficiency, and liver 
disease.  The claims folder, to include the service 
medical records, must be made available to the 
examiners to review in conjunction with the 
examinations, and the examiners must indicate in 
the examination reports that the claims folder was 
so reviewed.

The examiner should address the following:

        a.  Is it at least as likely as not (i.e., to 
at least a 50/50 degree of probability) that 
exposure to various cleaning chemicals, such as 
acetone and trichloroethylene, resulted in the 
development of diabetes mellitus, or is such a 
causal relationship unlikely (i.e., less than a 
50/50 degree of probability)?

        b.  Is it at least as likely as not (i.e., to 
at least a 50/50 degree of probability) that 
nitrogen bubbles in the bloodstream (the "bends") 
incurred following training in a decompression 
chamber in service resulted in the development of 
degenerative changes in the lumbar and cervical 
spines, as well as degenerative changes to other 
joints (to include osteonecrosis), diverticulitis, 
a glucose deficiency, or any liver disease, or is 
such a causal relationship unlikely (i.e., less 
than a 50/50 degree of probability)?

        c.  Note: The term "at least as likely as 
not" does not mean merely within the realm of 
medical possibility, but rather that the weight of 
medical evidence both for and against a conclusion 
is so evenly divided that it is as medically sound 
to find in favor of causation as it is to find 
against it.

        d.  The examiner should provide a complete 
rationale for any and all opinions rendered.  If 
the examiner cannot answer any of the questions 
posed without resorting to unsupported speculation, 
the examiner should so state.

The written responses are now in the file following a review 
of all of the evidence of record and relevant medical 
literature.  In pertinent part, the medical expert opined as 
follows:

It is less likely as not that the 
veteran's exposure to various cleaning 
chemicals such as acetone and 
trichloroethylene resulted in the 
development of diabetes mellitus, given 
that there is insufficient medical 
literature to support this claim.  The 
etiology of the veteran's diabetes is 
multifactorial with genetic 
predisposition, obesity and dietary 
intake being the major contributing 
factors to developing this condition.

In regards to the likelihood that the 
nitrogen bubbles in the bloodstream 
incurred following training in a 
decompression chamber in service resulted 
in developing degenerative changes in the 
lumbar and cervical spine, as well as 
degenerative changes in other joints (to 
include osteonecrosis); it is less likely 
as not that the nitrogen bubbles in the 
bloodstream resulted in development of 
degenerative changes in the cervical and 
lumbar spine, as well as degenerative 
changes in other joints.  This is based 
on review of medical literature including 
the information submitted by the veteran 
with the etiology of the veteran's 
condition being degenerative arthritis.  
The veteran has not been diagnosed with 
decompression sickness, osteonecrosis.

Review of the veteran's medical records 
does not indicate that the veteran has a 
diagnosis of diverticulitis.  (I have 
also reviewed CPR records in this regard, 
as well as the veteran's clams file, and 
have asked the veteran whether he has 
been diagnosed with this condition, and 
he answered that he had not).  The 
veteran does have diverticulosis but not 
diverticulitis.  In regard to 
diverticulosis, it is less likely as not 
that the nitrogen bubbles in the 
bloodstream incurred following training 
in a decompression chamber in service 
resulted in development of this condition 
as there is insufficient medical 
literature to support this.

Review of the veteran's records does not 
indicate the diagnosis of glucose 
deficiency  Therefore, this claim will 
not be further addressed.

Review of the veteran's medical records 
does not indicate a history of liver 
disease and the veteran reports that he 
might have had a liver disease in the 
remote past, but he does not have any 
liver disease at the present time and has 
not been diagnosed with any chronic liver 
condition  Therefore, this claim will not 
be further pursued. 

IV.  Analysis

Upon careful review of the evidence, the Board finds that the 
preponderance of the evidence is against the claims.  

The veteran argues that he was involved in both ejections and 
jumps, as well as altitude testing and toxic exposures, all 
of which might have precipitated various ailments and 
conditions.  There is some service documentation of this, and 
he has submitted statements from another to that effect.  For 
purposes of this case, the Board can so stipulate.  
Nonetheless, the issue remains as to whether he had chronic 
residuals thereafter which provide a sustainable nexus to any 
current problems.  The Board finds that the answer to both of 
these questions is in the negative.

The veteran has argued that he had symptoms in service of his 
many of his various claimed disabilities.  This is not 
supported in the seemingly comprehensive record available and 
reported above.  

The Board notes that the first evidence of any of these 
disabilities was many years after service, well into the 
1980's, some 20 years after he was separated from service in 
1962.  A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000). 

The Board must consider all the evidence including the 
availability of medical records, the nature and course of the 
disease or disability, the amount of time that elapsed since 
military service, and any other relevant facts in considering 
a claim for service connection.  Id.; cf. Dambach v. Gober, 
223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the 
absence of medical records during combat conditions does not 
establish absence of disability and thus suggesting that the 
absence of medical evidence may establish the absence of 
disability in other circumstances).  Thus, when appropriate, 
the Board may consider the absence of evidence when engaging 
in a fact finding role.  See Jordan v. Principi, 17 Vet. App. 
261 (2003).   In this case, there appears to be a very 
significant elapse of time without medical treatment and 
without explanation other than an absence of disability.  

In addition to the first competent findings being 
demonstrated many years after service, the initial medical 
treatment records also reflect that the veteran reported the 
problems, particularly those of an orthopedic nature, after 
having worked as a police and then as a correctional officer, 
and having been exposed to certain substances in what he also 
referenced as work with toxic materials at an airlines.   In 
general, the history provided in the context of medical 
treatment, without an underlying agenda of secondary gain, is 
considered more credible than history provided in conjunction 
with a claim for benefits.  The Board observes that not only 
may the veteran's memory be dimmed with time, but self-
interest may also play a role in the more recent statements.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA 
cannot ignore a veteran's testimony simply because the 
veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence).  

In any event, whether he did or did not have post-service 
intercurrent injury or exposures is irrelevant to the 
question of whether there is competent medical evidence that 
the veteran's current disabilities are in any way causally 
related to his military service.  Although the veteran is 
certainly competent to report his complaints of pain, this 
lay history is not transformed into competent evidence merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  And while the data 
provided by his service comrade as well as the medical 
opinions associated with his comrade's own circumstances are 
enlightening, they remain singularly unpersuasive in the 
different case scenario represented by the veteran.

Nonetheless, because of the law, treatise and other materials 
submitted by the veteran (and his comrade) suggesting the 
possibility of an association between his unique service 
experiences and his current disabilities, the Board remand 
asked that he be scheduled for a VA examination to determine 
the correct post-service and current diagnosis(es) with 
regard to the onset of the post-service and current 
disabilities with the opinions to be couched in terms of at 
least as likely as not or unlikely.  

The questions of the nature of current disability and a nexus 
to service both required medical evidence.  See Beausoleil v. 
Brown, 8 Vet. App. 459, 464 (1996), citing Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

The Board has considered the veteran's testimony and the lay 
statements submitted in support of his argument that he has 
the claimed disorders that should be service connected.  His 
statements are not competent evidence of a diagnosis, nor are 
they competent evidence of a nexus between the claimed 
conditions and his service.  This requires medical expertise, 
such as an opinion as to diagnosis or medical causation.  See 
Espiritu, supra, et al.  

Certain medical questions cannot be answered by the Board but 
by competent medical authority.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions).  With regard to private physician's statements in 
that regard, it should be noted that there was some 
discrepancy in his history, e.g., one physician rendered an 
opinion that his diabetes was due to toxic exposures absent a 
familial history, but he does have a familial history.  Other 
but similar historical inconsistencies render that opinion 
less potent.  

On the other hand, based on the entire file, which is quite 
voluminous, the recent medical expert opinion is quite 
unambiguous and definitive in nature.
 
Based on a review of all of the evidence and examination of 
the veteran, the expert unequivocally concluded that there is 
no sound medical basis for finding that any in-service 
incident, experience or exposure was with such chronic 
residuals as to be in any way related to his current 
complaints, nor is there evidence that any current disability 
was present in service or for decades thereafter.  

For reasons described above, this clearly is supported by the 
evidence in the file, unlike the singular private opinion to 
the contrary which was based on the veteran's history decades 
after service.  The recent VA opinion has the most current 
and comprehensive record on which to render conclusions about 
the nexus between a service injury, treatment therein, and 
current disability.  See Owens v. Brown, supra (Board is free 
to favor one medical opinion over another provided it offers 
an adequate basis for doing so).  As such, it outweighs the 
other evidence of record and is the most competent and 
probative evidence.  

An examination or opinion that does not take into account the 
records of prior medical treatment is neither thorough nor 
fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  And more important, a medical opinion based on an 
incomplete or inaccurate factual premise is not probative.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

The determination as to whether the requirements for such are 
met is based on an analysis by the Board of all the evidence 
of record and the evaluation of its credibility and probative 
value.  Baldwin v. West, 13 Vet. App. 1 (1999).  

A valid nexus opinion is based on the history as provided by 
the veteran and a review of the veteran's claims file.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, supra (Board is not bound to accept physician's 
opinion when it is based exclusively upon recitations of 
claimant).

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court, citing its decisions in Swann and Reonal, reaffirmed 
that in evaluating medical opinion evidence, the Board may 
reject a medical opinion that is based on facts provided by 
the veteran that have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion.  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, supra; Elkins v. Gober, 229 F. 
3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 
1481 (Fed. Cir. 1997) (and cases cited therein).  Thus, for 
the reasons stated, the Board must reject the private medical 
opinion providing even this modified nexus in favor of the 
evidentiary supported opinion entirely to the contrary.  

Moreover, the expressed arguments for associating depression, 
if any, and exogenous obesity, with service, are entirely of 
the veteran's own making, for which he is not qualified by 
training or experience, and not otherwise supported by 
medical opinion.  And in the case of glucose deficiency, 
chronic liver disease and diverticulitis, he simply does not 
have these disorders; and either has never had them, or 
certainly has not had them within the appellate period so as 
to warrant a grant of service connection even if they could 
be considered associated with service under any theory.

In reaching the decision that the veteran does not have any 
of the claimed chronic and objectively identifiable disorders 
(including diabetes mellitus, a lumbar spine disability, a 
cervical spine disability, multiple joint pain to include 
degenerative changes, diverticulitis/ diverticolosis, glucose 
deficiency, liver disease, depression, a heart disorder and 
obesity) which are of service origin, the Board has 
considered the doctrine of reasonable doubt, however, the 
preponderance of the evidence is against each of the 
appellant's claims, and the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for diabetes mellitus, a lumbar spine 
disability, a cervical spine disability, multiple joint pain 
to include degenerative changes, diverticulitis/ 
diverticolosis, glucose deficiency, liver disease, 
depression, a heart disorder, and obesity is denied. 



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


